DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejection Withdrawn
The rejection of claims 10 and 11 under 35 U.S.C. 112(b) is withdrawn in view of applicants’ amendment of claim 10 and 11.
The terminal disclaimer filed on 01/06/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on SN 16/410,658 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The method of enhancing the therapeutic efficacy of Fexapotide triflutate (FT) in treating Lower Urinary Tract Symptoms (LUTS), comprising: (i) identifying a mammal having LUTS that does not also have benign prostatic hyperplasia (BP H); and (ii) first administering a composition comprising FT to the mammal; and subsequently administering a composition comprising FT to the mammal at least more than one year after the first administration is novel and non-obvious.

Kunit does not teach a method of enhancing the therapeutic efficacy of FT in treating LUTS in patients having LUTS who don’t also have BPH comprising administering FT and subsequently administering FT at least more than one year after the first administration.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-19 are allowed.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MERCY H SABILA/Examiner, Art Unit 1654
/ARADHANA SASAN/Primary Examiner, Art Unit 1615